FILED
                           NOT FOR PUBLICATION
                                                                              DEC 22 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ARMANDO ABREU ACEVES, AKA                        No.   14-56329
Armando Abreu,
                                                 D.C. No.
              Plaintiff-Appellant,               2:14-cv-03559-UA-DTB

 v.
                                                 MEMORANDUM*
THE STATE OF CALIFORNIA,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   David T. Bristow, Magistrate Judge, Presiding

                    Argued and Submitted November 18, 2016
                            San Francisco, California

Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      This appeal is dismissed for lack of jurisdiction. A magistrate judge may not

issue a dispositive order denying an in forma pauperis request unless the

requirements stated in 28 U.S.C. § 636(c) have been satisfied. The record does not

show that the parties consented to the magistrate judge’s adjudication of the matter,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                         Page 2 of 2
as required by § 636(c). Thus, the order from which this appeal is taken is not a

final decision under 28 U.S.C. § 1291 that can be appealed. Tripati v. Rison, 847
F.2d 548, 548–49 (9th Cir. 1988) (per curiam). The district court’s subsequent

order dismissing the case cannot cure Armando Abreu Aceves’s premature notice

of appeal from the magistrate judge’s nonfinal decision. Serine v. Peterson, 989
F.2d 371, 372–73 (9th Cir. 1993) (per curiam).

      The parties’ motions for judicial notice (Docket Nos. 6 and 55) are

GRANTED. The court has received Aceves’s pro se motion for reconsideration

and relief from judgment (Docket No. 84), which we decline to entertain because

Aceves is represented by counsel.

      DISMISSED.